960 F.2d 1054
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Tyrone JACKSON, a/k/a Harry Guyton, Appellant.UNITED STATES OF AMERICA, Appellee,v.Terrall Eugene TILLMAN, Appellant.
91-3441, 91-3453.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 16, 1992.April 23, 1992.

Before FAGG and WOLLMAN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Having been convicted on drug-related charges, Tyrone Jackson and Terrall Eugene Tillman now appeal claiming (1) the district court committed error in admitting evidence of past similar acts, (2) the prosecutor made an improper statement during closing argument, and (3) the government produced insufficient evidence to support the jury's verdicts.  Tillman also contends the district court committed error in refusing to grant a sentence reduction for acceptance of responsibility.  Discussion of the issues presented by this appeal will serve no useful purpose because the controlling law is clear.  On careful review of the record, briefs, and the parties' arguments, we find no error.  We thus affirm Jackson's and Tillman's convictions and Tillman's sentence.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation